Case 0:19-cv-61422-BB Document 18 Entered on FLSD Docket 07/30/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:19-cv-61422-BB

 RANDY ROSENBERG, D.C., P.A.,
 as assignee of Danielle Russell, and
 on behalf of itself and
 all others similarly situated,

        Plaintiff,

 v.

 GEICO GENERAL
 INSURANCE COMPANY,

        Defendant.
                                                /



                PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiff calls the Court’s attention to the following authority, a copy of which is attached

 as Exhibit A, decided and discovered after the filing of Plaintiff’s Response (ECF No. 12)

 Opposing Defendant’s Motion Dismiss (ECF No. 9):

         GEICO General Insurance Company v. Optimum Wellness & Spine
         Rehabilitation Center a/a/o Djumy Septembre, No. 4D19-204 (Fla. 4th DCA July
         30, 2019) (Dismissal Order).

        Defendant relied on this appeal in moving to dismiss Plaintiff’s case. (ECF No. 9 at 3).

 As stated in the attached order, the court vacated its prior order accepting discretionary

 jurisdiction of the case and sent the case back to the Nineteenth Judicial Circuit in its appellate

 capacity.
Case 0:19-cv-61422-BB Document 18 Entered on FLSD Docket 07/30/2019 Page 2 of 2



 Dated: July 30, 2019                                Respectfully Submitted,

                                                     /s/ Edward H. Zebersky
                                                     Edward H. Zebersky, Esq. (FBN 908370)
                                                     E-mail: ezebersky@zpllp.com
                                                     Michael T. Lewenz, Esq. (FBN 111604)
                                                     E-mail: mlewenz@zpllp.com
                                                     Mark S. Fistos, Esq. (FBN 909191)
                                                     E-mail: mfistos@zpllp.com
                                                     ZEBERSKY PAYNE, LLP
                                                     110 Southeast 6th Street, Suite 2150
                                                     Ft. Lauderdale, FL 33301
                                                     Telephone: (954) 989-6333
                                                     Facsimile: (954) 989-7781

                                                     Attorneys for Plaintiff



                                  CERTIFICATE OF SERVICE

         I certify that on July 30, 2019, the foregoing was filed with the Clerk of the Court using

 the CM/ECF system, which will send a notice of electronic filing to counsel of record on the below

 service list.

                                                     /s/ Edward H. Zebersky
                                                     Edward H. Zebersky

                                          SERVICE LIST
                 Randy Rosenberg, D.C., P.A., v. Geico General Insurance Company
                                    Case No. 0:19-cv-61422-BB
                  United States District Court for the Southern District of Florida

 Peter D. Weinstein (FBN 0913502)
 E-mail: peter.weinstein@csklegal.com
 Thomas Lee Hunker (FBN 038325)
 Email: thomas.hunker @csklegal.com
 COLE, SCOTT & KISSANE, P.A.
 600 N. Pine Island Road, Suite 500
 Plantation, FL 33324
 Telephone: (954) 473-1112

 Counsel for Defendant



                                                 2
